Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2. 	This Office Action responds to the Application filed on 12/18/2019 and IDS filed on 3/30/2020, 3/30/2020, 8/18/2021, and 11/15/2021. Claims 1-23 are pending.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1, 3-11, 13, 16-18, 21-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wittliff, III (U.S. Pat. No. 9,643,638 B1).


As per claim Wittliff, III discloses:
A system comprising: 
a materials handling vehicle (See Figure 1-2, 4-6 & Col 3; Lines 25-37, i.e. service cart…move a heavy or bulky object around); 
a remote control device comprising (See Figure 2, i.e. 106): 
a wireless communication system including a wireless transmitter (See Col 4; Lines 4-38, i.e. transmit…command …mobile phone); and a rechargeable power source  (See Col 4; Lines 4-67, i.e. transmit…command …mobile phone –[mobile phone would include power source is apparent]); 
a receiver at the vehicle for receiving transmissions from the wireless transmitter (See Figure 2, i.e. receiver 108, See Col 4; Lines 4-38, i.e. transmit …receiver 108) ; 
a controller at the vehicle that is communicably coupled to the receiver (See Figure 2, i.e. microcontroller 104), the controller being responsive to receipt of the transmissions from the remote control device (See Figure 2, i.e. receiver 108, See Col 4; Lines 4-38, i.e. transmit …receiver 108 & See Figure 7, i.e. 706- microcontroller…moving the drive system 708); and 
a charging station at the vehicle, the charging station for charging the rechargeable power source of the remote control device (See Col 5; Lines 52 to Col 7; Line 23 , i.e. plurality of wireless chargers, See Figure 4 & 6 – [prior art utilize mobile in order to control the vehicle , wherein the vehicle include wireless charger, of which Col 5; Lines 52-65 incorporate reference 2014/0266024 which directed the wireless charger to charge a mobile device , therefore the charging station as cited above, would charge the remote controller (mobile device) ]). 

As per claim 3, Wittliff, III discloses all of the features of claim 1 as discloses above wherein Wittliff, III also discloses a pairing system for establishing communication between the remote control device and the vehicle  (See Figure 2, i.e. receiver 108, See 

As per claim 4, Wittliff, III discloses all of the features of claim 3 as discloses above wherein Wittliff, III also discloses wherein communication between the remote control device and the vehicle is established concurrently during charging of the rechargeable power source at the charging station (See Col 5; Lines 52 to Col 7; Line 23 , i.e. plurality of wireless chargers, See Figure 4 & 6 –[wireless charging is considered as the communication])

As per claim 5, Wittliff, III discloses all of the features of claim 3 as discloses above wherein Wittliff, III also discloses wherein communication between the remote control device and the vehicle, and charging of the rechargeable power source at the charging station are initiated with a single action (See Col 5; Lines 52 to Col 7; Line 23 , i.e. plurality of wireless chargers, See Figure 4 & 6 –[wireless charging is considered as the communication with the vehicle])

As per claim 6, Wittliff, III discloses all of the features of claim 5 as discloses above wherein Wittliff, III also discloses wherein the single action comprises physically contacting a component of the remote control device with an element of the charging station (See Col 5; Lines 52 to Col 7; Line 23 , i.e. plurality of wireless chargers, See Figure 4 & 6 –[wireless charging is considered as the communication with the vehicle])

As per claim 7, Wittliff, III discloses all of the features of claim 3 as discloses above wherein Wittliff, III also discloses a pairing indicator that confirms the establishment of communication between the remote control device and the vehicle  (See Figure 2, i.e. receiver 108, See Col 4; Lines 4-38, i.e. transmit …receiver 108 & See Figure 7, i.e. 706- microcontroller…moving the drive system 708 [prior art send response back to mobile device considered as the pairing indicator]).

As per claim 8, Wittliff, III discloses all of the features of claim 3 as discloses above wherein Wittliff, III also discloses wherein if no vehicle-related activity takes place for greater than a first predetermined amount of time after communication between the remote control device and the vehicle is established, the communication between the remote control device and the vehicle is terminated and must be re-established using a pairing system (See Figure 2, i.e. receiver 108, See Col 4; Lines 4-38, i.e. transmit …receiver 108 & See Figure 7, i.e. 706- microcontroller…moving the drive system 708 [if is not limiting limitations within the claim, as prior art able communicate with vehicle])

As per claim 9, Wittliff, III discloses all of the features of claim 8 as discloses above wherein Wittliff, III also discloses wherein if no vehicle-related activity takes place for less than a second predetermined amount of time after the communication between the remote control device and the vehicle is established, the second predetermined amount of time equal to or less than the first predetermined amount of time, the communication between the remote control device and the vehicle is terminated but can 

As per claim 10, Wittliff, III discloses all of the features of claim 9 as discloses above wherein Wittliff, III also discloses wherein the confirmation method comprises carrying out a button sequence on the remote control device (See Figure 2, i.e. receiver 108, See Col 4; Lines 4-38, i.e. transmit …receiver 108 & See Figure 7, i.e. 706- microcontroller…moving the drive system 708 [if is not limiting limitations within the claim, as prior art able communicate with vehicle])

As per claim 11, Wittliff, III discloses all of the features of claim 1 as discloses above wherein Wittliff, III also discloses wherein a substantially full charge state of the rechargeable power source is achieved by charging the rechargeable power source at the charging station in five seconds or less, and wherein the substantially full charge state of the rechargeable power source yields a use period of the remote control device of at least two hours (See Col 5; Lines 52 to Col 7; Line 23 , i.e. plurality of wireless chargers, See Figure 4 & 6 –[prior art charge battery, if battery already close to full, a full charge can be less than 5 second is apparent, it is apparent that mobile device operate for more than the 2 hours when full]).


As per claim 13, Wittliff, III discloses all of the features of claim 1 as discloses above wherein Wittliff, III also discloses wherein the remote control device comprises at least one charging contact that engages at least one corresponding charging element on the charging station (See Col 5; Lines 52 to Col 7; Line 23 , i.e. plurality of wireless chargers, See Figure 4 & 6).

As per claim 16, Wittliff, III discloses all of the features of claim 1 as discloses above wherein Wittliff, III also discloses wherein the rechargeable power source is discharged to a high temperature state of charge if a sensed temperature is determined to be above a predetermined setpoint temperature, the sensed temperature being: an ambient temperature; or a temperature of the rechargeable power source  (See Col 4; Lines 4-67, i.e. transmit…command …mobile phone –[high temperature state is relative term, as mobile device would discharge power at a given temperature, wherein if is not limiting limitations within the claim]). 

As per claim 17, Wittliff, III discloses all of the features of claim 1 as discloses above wherein Wittliff, III also discloses wherein the rechargeable power source is charged at the charging station to a predetermined charge level less than a 100% charge level if a sensed temperature is determined to be above a predetermined threshold temperature (See Col 4; Lines 4-67, i.e. transmit…command …mobile phone 

As per claim 18, Wittliff, III discloses all of the features of claim 1 as discloses above wherein Wittliff, III also discloses wherein the charging station is located on a side portion of the vehicle (See Col 5; Lines 52 to Col 7; Line 23 , i.e. plurality of wireless chargers, See Figure 4 & 6 –[top side of the vehicle , See Figure 6]).

As per claim 21, Wittliff, III discloses all of the features of claim 1 as discloses above wherein Wittliff, III also discloses wherein: if the voltage of the rechargeable power source is below a voltage threshold before being charged by the charging station, the charging station charges the rechargeable power source at a first power level; if the voltage of the rechargeable power source is above the voltage threshold before being charged by the charging station, the charging station charges the rechargeable power source at a second power level; and the first power level is greater than the second power level  (See Col 5; Lines 52 to Col 7; Line 23 , i.e. plurality of wireless chargers, See Figure 4 & 6 –[mobile device is charge by the charger, wherein if is not limiting limitations within the claim]).

As per claim 22, Wittliff, III discloses all of the features of claim 21 as discloses above wherein Wittliff, III also discloses wherein the charging station charges the rechargeable power source to a substantially full charge state in about the same time 

As per claim 23, Wittliff, III discloses all of the features of claim 1 as discloses above wherein Wittliff, III also discloses wherein the remote control device includes at least one control communicably coupled to the wireless communication system, wherein actuation of the control causes the wireless transmitter to wirelessly transmit a request to the vehicle (See Col 4; Lines 4-38, i.e. transmit…command …mobile phone).


Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wittliff, III (U.S. Pat. No. 9,643,638 B1) in view of Hor-Lao et al. (U.S. Pub. No. 2018/0182236 A1).


Wittliff, III does not disclose: wherein the rechargeable power source is a super capacitor.
	However, Hor-Lao discloses: wherein the rechargeable power source is a super capacitor (See Para [0170], i.e. mobile device…super-capacitor).
Therefore, it would have been obvious to a person of ordinary skill in the 

art at the effective date of the invention to incorporate the teaching of Hor-Lao into the 

teaching of Wittliff, III because it provide engineer flexibility in choosing a power source 

for a mobile device (See Para [0170]).


Allowable Subject Matter
7.	Claims 12, 14, 15, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
8.	The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach the limitations of claim 12, 14, 19, and 20 – wherein claim 15 depend on claim 14.


Conclusion




9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHA T NGUYEN whose telephone number is (571)270-1405. The examiner can normally be reached M-F 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NHA T NGUYEN/Primary Examiner, Art Unit 2851